Exhibit LABWIRE, INC. CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS The conduct of Senior Financial Officers shall be governed by this Code of Ethics, pursuant to Section 406 of the Sarbanes-Oxley Act, in order to deter wrongdoing and to promote: - Honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; - Full, fair, accurate, timely and understandable disclosure in reports and documents that company files with, or submits to, the Commission and in other public communications made by the Company; - Compliance with applicable governmental laws, rules and regulations; - The prompt internal reporting of violations of the Code to the appropriate person or persons identified in the Code; and - Accountability for adherence to the Code. 1. The Chief Executive Officer, the Chief Financial Officer, the Controller, and other senior officers performing financial management functions shall maintain the highest standards in performing their duties. Federal law requires the Company to set forth guidelines pursuant to which the principal executive officer and senior financial management employee perform their duties.
